HEDRICK, Judge.
Defendant assigns as error the failure of the trial judge to suppress the evidence on the grounds that it was obtained with the use of an invalid search warrant.
We hold that the search warrant and the affidavit attached thereto are in substantial compliance with statutory and constitutional requirements and the trial judge did not err in denying defendant’s motion to suppress the evidence obtained as a result of a search of defendant’s premises under authority thereof. State v. Vestal, 278 N.C. 561, 180 S.E. 2d 755 (1971); State v. Flowers, 12 N.C. App. 487, 183 S.E. 2d 820 (1971); cert. den. 279 N.C. 728, 184 S.E. 2d 885 (1971); State v. Moye, 12 N.C. App. 178, 182 S.E. 2d 814 (1971).
*152After a careful examination of the record, we are of the opinion that the defendant had a fair trial free from prejudicial error.
No error.
Chief Judge Mallard and Judge Morris concur.